SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Compugen Ltd. (Name of Issuer) Ordinary Shares,nominal value 0.01 New Israeli Shekels per Share (“Ordinary Shares”) (Title of Class of Securities) M25722105 (CUSIP Number) December 31, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☐ Rule 13d-1(c) ☒ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.M25722105 1 NAMES OF REPORTING PERSONS Martin S. Gerstel 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,625,223 Ordinary Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES Not applicable. o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.06% (based on 51,131,534 Ordinary Shares outstanding on December 31, 2016) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page 2 of5 pages Item 1 (a). Name of Issuer Compugen Ltd., an Israeli company (the "Issuer") Item 1 (b). Address of Issuer's Principal Executive Offices 26 Harokmim Street Holon, 5885849 Israel Item 2 (a). Name of Person Filing Martin S. Gerstel Item 2 (b). Address of Principal Business Office or, if None, Residence The business address of Mr. Gerstel is 26 Harokmim Street Holon, 5885849, Israel. Item 2 (c). Citizenship United States & Israel Item 2 (d). Title of Class of Securities Ordinary Shares,nominal value 0.01 New Israeli Shekels per Share Item 2 (e). CUSIP Number M25722105 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: (a)
